COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 2-09-033-CV

DAN MEEKER MANAGEMENT, INC.                                        APPELLANT

                                        V.

USA ROCK BIT, INC.                                                   APPELLEE

                                    ----------

            FROM THE 97TH DISTRICT COURT OF ARCHER COUNTY

                                    ----------

              MEMORANDUM OPINION 1 AND JUDGMENT

                                    ----------

      We have considered “Appellant’s Motion For Voluntary Dismissal.” It is

the court’s opinion that the motion should be granted; therefore, we dismiss the

appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Costs of the appeal shall be paid by appellant, for which let execution

issue. See Tex. R. App. P. 43.4.




                                                 PER CURIAM


PANEL: CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.

DELIVERED: February 26, 2009


      1
          … See Tex. R. App. P. 47.4.